                       Case 1:20-cv-06175-LLS Document 4 Filed 08/06/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


          Securities and Exchange Commission                   )
                             Plaintiff                         )
                                v.                             )      Case No.     20-cv-6175
                         Jack Brewer                           )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Securities and Exchange Commission                                                                           .


Date:          08/06/2020                                                               Lindsay S. Moilanen
                                                                                         Attorney’s signature


                                                                                 Lindsay S. Moilanen (NY 4817292)
                                                                                     Printed name and bar number
                                                                            U.S. Securities and Exchange Commission
                                                                                   200 Vesey Street, Suite 400
                                                                                      New York, NY 10281

                                                                                                Address

                                                                                        moilanenl@sec.gov
                                                                                            E-mail address

                                                                                          (212) 336-1021
                                                                                          Telephone number

                                                                                          (718) 501-8672
                                                                                             FAX number
